Case 1:20-cv-24461-BB Document 14 Entered on FLSD Docket 01/04/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            Case No. 20-cv-24461-BLOOM/Otazo-Reyes

 WINDY LUCIUS,

        Plaintiff,

 v.

 APM.MC USA, INC. d/b/a APM MONACO,

       Defendant.
 _____________________________________/

                           ORDER OF DISMISSAL WITH PREJUDICE

        THIS CAUSE is before the Court upon the Notice of Voluntary Dismissal, ECF No. [13]

 (“Notice”), filed on January 4, 2021. The Court has carefully reviewed the Notice and the record,

 and is otherwise fully advised in the premises. Accordingly, it is ORDERED AND ADJUDGED

 as follows:

               1. The Notice, ECF No. [13] is APPROVED and ADOPTED;

               2. The above-styled case is DISMISSED WITH PREJUDICE;

               3. Each party shall bear its own attorneys’ fees and costs;

               4. To the extent not otherwise disposed of, all pending motions are denied as MOOT

                  and all deadlines are TERMINATED;

               5. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on January 4, 2021.



                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE
Case 1:20-cv-24461-BB Document 14 Entered on FLSD Docket 01/04/2021 Page 2 of 2

                                           Case No. 20-cv-24461-BLOOM/Otazo-Reyes


 Copies to:

 Counsel of Record




                                       2
